DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 10, 15, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jaenis et al. (WO 2015/001166 A1), hereinafter “Jaenis”.
Claims 1 and 15:
Regarding claim 1, Jaenis teaches ‘a method of wireless communication by a user equipment (UE)’ (Jaenis: [title], METHOD AND APPARATUS OF SWITCHING COMMUNICATIONS FROM A FIRST CHANNEL TO A SECOND CHANNEL OF HIGHER-FREQUENCY), comprising: 
‘receiving a message requesting estimated channel characteristics of a secondary band based on measuring of characteristics of a channel in a primary band’ (Jaenis: Pg. 2, lines 19-25, “The at least one memory and the computer program code can be configured, with the at least one processor, to cause the apparatus at least to measure channel conditions of a first channel. The first channel corresponds to a first frequency. The apparatus can also predict whether the channel conditions of a second channel are favorable for offloading communication occurring on the first channel to the second channel based on measurements performed on the first channel, wherein the second channel corresponds to a second frequency”; first channel may correspond to the primary band and the second channel may correspond to the secondary band of the claim; receiving a request message may be equated with configuration, as cited in Jaenis; Pg. 6 describes the first channel belonging to sub-6GHz band and the second channel as part of high frequency bands); 
‘measuring characteristics of the channel in the primary band’ (implied by disclosure in Jaenis,  Pg. 1, lines 23-26, “The method can also include predicting whether the channel conditions of a second channel are favorable for offloading communication occurring on the first channel to the second channel based on measurements performed on the first channel.”); 
‘estimating channel characteristics of the secondary band based on measured characteristics of the channel in the primary band, the estimating occurring without measuring signals in the secondary band’ (Jaenis: Fig. 3 steps 310 and 320 disclose measuring the channel conditions of a first channel and predicting whether the channel conditions of second channel are favorable; Pg. 11, lines 10-13, “In some embodiments, the output of the classifier is obtained by mapping an estimated likelihood of favorable conditions for communication on high frequency resources into a range of likelihood values corresponding to low, medium, and high likelihood.”; measurement and prediction above implies no measurement for the second channel).
Jaenis however does not expressly teach, ‘reporting the estimated channel characteristics of the secondary band’.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to assume that user equipment reports the estimated channel characteristics, because the user equipment is configured to measure the first channel and predict the second channel suitability, as discussed above. Motivation for reporting is for the base station to allocate the second channel for data communication, which may be “offloading”, as described by Jaenis in  Pg. 1, lines 23-26. 
Claim 15 is for a user equipment implementing method of claim 1. Claim is change in category with respect to claim 1. Jaenis teaches about processor and memory (Jaenis: Pg. 2, lines 17-18, “an apparatus may comprise at least one processor. The apparatus can also include at least one memory including computer program code”)
Claim is rejected based on rejection of claim 1.
Claims 6 and 20:
Regarding claim 6, Jaenis teaches the ‘method of claim 1 (discussed above), in which measuring characteristics of the channel in the primary band comprises at least one of measuring reference signal received power (RSRP) of the channel in the primary band, performing a channel estimate of the channel in the primary band, measuring a channel impulse response (CIR) of the channel in the primary band, measuring an angle of departure of the channel in the primary band, measuring an angle of arrival of the channel in the primary band, measuring a channel path delay of the channel in the primary band, determining a user equipment (UE) position, and analyzing a power delay profile of the channel in the primary band’ (Jaenis: Pg. 2, lines 7-10, “In the method of the first embodiment, measuring channel conditions of the first channel comprises measuring at least one of a reference-signal-strength indicator, a delay spread indicator, and a proportion of channel impulse response energy in a first tap of a channel impulse response”).
Claim 20 is for a user equipment implementing method of claim 6. Claim is change in category with respect to claim 6. Claim elements are discussed above in claim 6.
Claim is rejected based on rejection of claim 6.

Claims 10 and 24:
Regarding claim 10, Jaenis teaches the method of claim 1 (discussed above), ‘in which the primary band is lower in frequency than the secondary band’ (Jaenis: [abstract], “The second channel can correspond to a second frequency. The second frequency can be higher than the first frequency.).
Claim 24 is for a user equipment implementing method of claim 10. Claim is change in category with respect to claim 10. Claim elements are discussed above in claim 10.
Claim is rejected based on rejection of claim 10.







Claims 2-5, 7-8, 11-14, 16-19, 21-22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jaenis as applied to claim 1 above, and further in view of Anand Bedekar ( US 2020/0106536 A1), hereinafter “Bedekar”.
Claims 2 and 16:
Regarding claim 2, Jaenis teaches the method of claim 1 (discussed above). 
Jaenis however fails to teach the method ‘further comprising receiving an indication of a secondary cell group, which was determined based on the estimated channel characteristics of the secondary band’.
Bedekar in the same field of endeavor teaches about secondary cells and selection of scells by RAN, based on the measurement by the UE. Bedekar discloses, “The RAN node receives information from the module allowing the RAN node to inform the selected UE of Scell(s) to be used for Scell selection for the specific UE.” (Bedekar: [abstract]). Multiple scells may be considered a secondary cell group.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure by Bedekar with that of Jaenis and come up with the claimed invention.
The motivation to combine the disclosures of Bedekar and Jaenis could be use of prediction to estimate the channel state without actual measurement performed for the channel.
Claim 16 is for a user equipment implementing method of claim 2. Claim is change in category with respect to claim 2. Claim elements are discussed above in claim 2.
Claim is rejected based on rejection of claim 1.

Claims 3 and 17:
Regarding claim 3, Jaenis teaches the method of claim 1 (discussed above). 
Jaenis however does not expressly teach, but implied by disclosure in Bedekar, the claim, ‘in which the measured characteristics of the channel in the primary band are measurements of signals transmitted by a non-serving cell’ (Bedekar: [abstract], “VE-related measurements taken on a Pcell in a wireless communication system are formed into a set of data. The Pcell overlaps with Scell(s). The UE-related measurements on the Pcell are for a specific UE in the Pcell”; Pcell is the serving cell of the claim).

Claim 17 is for a user equipment implementing method of claim 3. Claim is change in category with respect to claim 3. Claim elements are discussed above in claim 3.
Claim is rejected based on rejection of claim 3.

Claims 4 and 18:
Regarding claim 4, combination of Jaenis and Bedekar teaches the method of claim 3 (discussed above). 
Jaenis however does not expressly teach, but implied by disclosure in Bedekar, the claim, ‘in which the non-serving cell comprises a collocated first base station of a first radio access technology (RAT) and a second base station of a second RAT’ (Bedekar: [0147], “It should be noted that, while the above is described for carrier aggregation Scell selection, essentially the same problem also applies in selecting SeNBs for dual-connectivity or multi-connectivity (in LTE or 5G, or in LTE/5G NSA multi-RAT systems). So we will interpret 'carrier aggregation' and 'Scell selection' more generally as also including such 'dual/multi-connectivity” (Bedekar: [0147])).
Claim 18 is for a user equipment implementing method of claim 4. Claim is change in category with respect to claim 4. Claim elements are discussed above in claim 4.
Claim is rejected based on rejection of claim 4.

Claims 5 and 19:
Regarding claim 2, Jaenis teaches the method of claim 1 (discussed above). 
Jaenis however does not expressly teach, but implied by disclosure in Bedekar, the claim, ‘method further comprising removing a potential secondary cell group from consideration based on determining that estimated channel characteristics of the potential secondary cell group are below a threshold’ (Bedekar: [0167], “providing the RRC reconfiguration (reconfig) information in block 450 only when the predicted spectral efficiency is "not too low", e.g., meets some threshold”).
Claim 19 is for a user equipment implementing method of claim 5. Claim is change in category with respect to claim 5. Claim elements are discussed above in claim 5.
Claim is rejected based on rejection of claim 5.

Claims 7 and 21:
Regarding claim 7, Jaenis teaches the method of claim 1 (discussed above). 
Jaenis however does not expressly teach, but implied by disclosure in Bedekar, the claim, method, ‘further comprising: 
reporting the estimated channel characteristics of the secondary band based on an existing channel state information (CSI) signal and a report configuration received from a master base station in a radio resource control (RRC) message (Bedekar: [0137, “The RAN (typically via the Pcell) may provide the UE additional configuration information to enable it to simultaneously connect to additional cells on carriers other than the Pcell, which are known as the UE's Secondary cells or Scells.”; configuration/reconfiguration is sent through RRC; see Fig. 4, block 450 discloses reconfiguration information while configuration should work the same way through RRC messaging); and 
reporting measurements of the characteristics of the channel in the primary band based on the existing CSI signal. (Bedekar: [0161] Concerning CQI, the UE reports CQI to the RAN node. The RAN node may further apply filtering/averaging (e.g., a sliding window average or exponential average) to the reported CQI to form, e.g., a longer-term average CQI. Although we have used the term "CQI", one could also include also PMI and RI because these (CQI, RI, PMI) together form the UE's "channel state information" (CSI)”; configuration received from base station is discussed above in claim 1).
Claim 21 is for a user equipment implementing method of claim 7. Claim is change in category with respect to claim 7. Claim elements are discussed above in claim 7.
Claim is rejected based on rejection of claim 7.

Claims 8 and 22:
Regarding claim 8, Jaenis teaches the method of claim 1 (discussed above). 
Jaenis however does not expressly teach, but implied by disclosure in Bedekar, the claim, method, ‘further comprising: reporting measurements of the characteristics of the channel in the primary band based on a first type of channel state information (CSI) signal; and 
reporting the estimated channel characteristics of the secondary band based on a second type of CSI signal and a report configuration, which is received from a master base station in a radio resource control (RRC) message and corresponds to the second type of CSI signal’ (Bedekar: [0161], as discussed above in claim 7, teaches different types of CSI; [0164] also discusses different types of CSI).
Claim 22 is for a user equipment implementing method of claim 8. Claim is change in category with respect to claim 8. Claim elements are discussed above in claim 8.
Claim is rejected based on rejection of claim 8.

Claims 9 and 23:
Regarding claim 9, Jaenis teaches the method of claim 1 (discussed above). 
Jaenis however does not expressly teach, but implied by disclosure in Bedekar, the claim, method, ‘in which reporting the estimated channel characteristics further comprises reporting a list of bands to which the estimated channel characteristics apply’ (Bedekar: [0011], lines 11-14, “predicting, using a machine learning algorithm applied to the set of data, achievable channel quality for the specific user equipment for each of the one or more of the secondary cells”; bands associated with the secondary cells is implied).
Claim 23 is for a user equipment implementing method of claim 9. Claim is change in category with respect to claim 9. Claim elements are discussed above in claim 9.
Claim is rejected based on rejection of claim 9.

Claims 11 and 25:
Regarding claim 11, Jaenis teaches the method of claim 1 (discussed above). 
Jaenis however fails to teach, but taught by disclosure in Bedekar, the claim, ‘in which the estimating channel characteristics of the secondary band is performed with neural network processing’ (Bedekar: 
[0173] We can train a neural network, as a AL/ML model 430, with the following inputs and outputs:
[0174] Input=vector of Pcell measurements on P1; and
[0175] Output=vector of channel quality on Scell S1”).
Claim 25 is for a user equipment implementing method of claim 11. Claim is change in category with respect to claim 11. Claim elements are discussed above in claim 11.
Claim is rejected based on rejection of claim 11.

Claims 12 and 26:
Claim 12 is for method by a base station. The method is complimentary to method of claim 1. Claim elements are discussed above in claim 1 and 2.
Claim is rejected based on rejection of claims 1 and 2.
.
Claim 26 is for a base station implementing method of claim 12. Claim is change in category with respect to claim 12. Claim elements are discussed above in claim 12. Existence of memory and processor is implied.
Claim is rejected based on rejection of claim 12.

Claims 13 and 27:
Regarding claim 13, combination of Jaenis and Bedekar teaches the method of claim 12 (discussed above), in which configuring reporting comprises configuring a new report for estimated channel characteristics of the secondary band based on incumbent channel state information (CSI) signals (discussed above in claims 1 and 7).
Claim 27 is for a base station implementing method of claim 13. Claim is change in category with respect to claim 13. Claim elements are discussed above in claim 13.
Claim is rejected based on rejection of claim 13.

Claims 14 and 28:
Regarding claim 14, combination of Jaenis and Bedekar teaches the method of claim 12 (discussed above), in which configuring reporting comprises configuring a new channel state information (CSI) signal and a new corresponding report for the estimated channel characteristics of the secondary band (discussed above in claims 1, 7, and 8).
Claim 28 is for a base station implementing method of claim 14. Claim is change in category with respect to claim 14. Claim elements are discussed above in claim 14.
Claim is rejected based on rejection of claim 14.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) US 2015/0223125 A1 teaches Systems and methods for Secondary Cell ( sCell) selection for wireless devices operating according to a carrier aggregation scheme in a cellular communications network;
b) EP2330761A2 teaches RSSI estimation in multi-technology communication terminals;
c) EP-2658160-A1 teaches channel estimation for a secondary carrier in L TE applying carrier aggregation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462